Citation Nr: 0612591	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  00-02 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the right ankle.  

2.  Entitlement to an increased rating for degenerative 
arthritis of the thoracic spine, currently rated 10 percent.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to May 
1985.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

A review of the claims file shows that a February 2000 rating 
decision denied an additional claim for service connection 
for a left hip disorder on the basis that the claim was not 
well grounded.  Several months later, on November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), became law.  The VCAA eliminated 
the requirement that a veteran submit evidence of a well 
grounded claim and provided that VA may, on its own motion, 
readjudicate a claim that was denied as being not well 
grounded during the period beginning on July 14, 1999, and 
ending on the date of enactment of the VCAA (November 9, 
2000).  So this additional claim was referred to the RO for 
appropriate action to comply with the VCAA in the Board's 
March 2001 remand (within the one year period allowed in the 
VCAA for such readjudication) and again in the Board's July 
2003 remand.  But the RO apparently has not taken any action 
to readjudicate this claim, so again is notified of this.

The record also shows that, in February 2002, the veteran 
submitted a claim for a total disability rating based on 
individual unemployability (TDIU).  Receipt of that claim was 
noted in the Board's March 2001 and July 2003 remands and was 
referred to the RO for appropriate action.  But the record 
does not reflect that the RO has taken any action on that 
claim, either.  So it, too, is again brought to the RO's 
attention.

One of the claims currently before the Board - for service 
connection for a skin disorder, is being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.


FINDING OF FACT

As a result of the degenerative arthritis in the thoracic 
segment of his spine, the veteran has episodes of back pain 
and limitation of motion that is sometimes severe.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for the degenerative arthritis of the thoracic spine.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, and 4.71a, Code 5242 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA

As already alluded to, the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)), imposes obligations on 
VA in terms of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the March 2004 RO letter to the veteran notifying 
him of the VCAA, pursuant to the Board's July 2003 remand, he 
has been advised of the laws and regulations governing the 
claim on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain.  Thus, he may be 
considered to have been advised to submit any pertinent 
evidence in his possession.  Also, the records of his VA 
treatment through December 2005 have been obtained, and he 
has been provided four VA compensation examinations.  He has 
not identified any additional evidence that needs to be 
obtained.  See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 
2004).  In fact, to the contrary, in an April 2004 statement 
he expressly indicated there were no medical records left to 
obtain.  Therefore, the Board finds that the duty to assist 
has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a) requires VA to 
provide VCAA notice before the initial adjudication of the 
claim.  In this particular case at hand, though, the RO 
initially considered the claim in December 1999, so nearly a 
year prior to the passage of the VCAA in November 2000.  
Obviously then, the RO could not have complied with a law 
that did not yet even exist.  But since that initial decision 
and the passage of the VCAA, the RO has provided notice to 
the veteran of the laws and regulations governing the claim 
on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain for him.  And his 
claim was reconsidered in June 2004 in light of the 
additional development performed subsequent to the July 2003 
remand.


So the Board finds no evidence of prejudicial error in 
proceeding to a decision on the merits at this juncture.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is awarded.  Id.  
      
Here, the veteran was provided notice of what type of 
information and evidence was needed to substantiate his claim 
for an increased rating, but he was not provided notice of 
the type of evidence necessary to establish an effective date 
for the disability if ultimately a higher rating is granted.  
Despite the inadequate notice provided him on this last 
element, however, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e. the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
This is because, as the Board will conclude below, the 
preponderance of the evidence is against his claim for an 
increased rating for degenerative arthritis of the thoracic 
sine, so any question as to the effective date to be assigned 
is rendered moot.  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, 
to include employment, as well as an assessment of the effect 
of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, VA must view it in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In September 2003, during the pendency of this appeal, VA 
revised the criteria for evaluating spinal disorders.

Prior to September 2003, Diagnostic Code 5003 provided that 
degenerative arthritis established by X-ray findings was to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations:  20 percent 

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups:  10 percent

Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.

Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic codes 5013 to 5024, inclusive.  

Slight limitation of motion of the dorsal (thoracic) segment 
of the spine warranted a 0 percent evaluation.  A 10 percent 
evaluation required moderate or severe limitation of motion.  
Code 5291.  

Effective in September 2003, the following General Rating 
Formula is to be used for evaluating diseases and injuries of 
the spine under Diagnostic Codes 5235 to 5243, unless a 
disability under Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome (IVDS) based on 
incapacitating episodes, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease:  

Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.
	50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.	40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine	30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as  scoliosis, reversed 
lordosis, or abnormal kyphosis.	20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.	10
Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.



Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  But VA's General Counsel 
has held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g), which provides that VA 
may, if warranted by the facts of the claim, award a benefit 
based on a change in law retroactive to, but no earlier than, 
the effective date of the change.  VAOGCPREC 7-2003, 
VAOPGCPREC 3-2000; VAOPGCPREC 7-2000.  See, too, 38 C.F.R. 
§ 3.114 and Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  The Board is bound by these rulings.  
38 U.S.C.A. § 7104(c).

Accordingly, all of the available medical evidence must be 
considered under the rating criteria that were in effect 
prior to September 2003.  The evidence must also be 
considered using the revised rating criteria, although an 
increased rating may not be assigned based on those criteria 
prior to September 2003.  

Service connection for degenerative arthritis of the thoracic 
spine has been in effect since 1993.  The disability was 
initially rated 0 percent (i.e., noncompensable), but the 
rating was increased to its current level of 10 percent in a 
1997 decision.  The current appeal arose following a review 
examination that was conducted in December 1999.  A rating 
decision that same month denied an evaluation greater than 10 
percent and the veteran appealed.  

Initially, the Board notes that the current 10 percent rating 
is the maximum possible rating available under the old 
standards for limitation of motion of the thoracic segment of 
the spine, according to Diagnostic Code 5291.  Moderate or 
even severe limitation of motion under this former DC 5291 
only warranted, at most, a 10 percent rating.  A higher 
schedular rating could be assigned for ankylosis of the 
thoracic spine, but there is no evidence whatsoever of 
ankylosis.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992), both 
indicating that ankylosis is complete immobility of the 
spinal joint in a fixed position - either favorable or 
unfavorable.  See, too, Note (5) of 38 C.F.R. § 4.71a, DC's 
5235 to 5243.

The file contains VA clinic notes dated since June 1999 and 
the reports of VA orthopedic compensation examinations in 
December 1999, February 2002 (with an addendum in May 2002), 
and December 2002.  The range of motion data reported by the 
VA examiners have varied considerably.  In addition, most 
examiners have recorded range of motion data for the spine as 
a whole, rather than specifically for the thoracic segment, 
with forward flexion of the spine varying from 90 degrees to 
only 10 degrees, i.e., from normal to severe limitation.  
Most recently, in December 2002, the examiner stated that 
forward flexion of the spine was possible to 60 degrees, with 
flexion of the thoracic segment to 10 degrees.  


Nevertheless, no examiner has characterized the limitation of 
motion of the thoracic spine as more than severe - which, 
again, even to this significant level still only warrants a 
10 percent rating under the former DC 5291.

It should also be noted that the Board's consideration of the 
veteran's appeal is hindered by his cancellation of a VA 
orthopedic compensation examination that was scheduled 
relatively recently, for April 2005, and by his failure to 
report for another examination that was scheduled for even 
more recently, in January 2006.  He has not since contacted 
the RO to request another examination or to provide good 
cause for failing to report for the January 2006 examination.  
He must bear in mind that the duty to assist is not always a 
one-way street.  If he wants help in obtaining supporting 
evidence, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative information.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  So, unfortunate for 
him, the Board must rely on the available medical evidence.  

The VA clinic records that are available, dated from June 
1999 through December 2005, show the veteran's periodic 
complaint of back pain, but the outpatient records mostly 
pertain to complaints and treatment for other, unrelated 
disabilities.  None of these records contains specific range 
of motion data for his thoracic spine.  

When VA revised the rating criteria in September 2003, the 
difficulty in separating range of motion data for the 
thoracic spine from those of the lumbar spine was recognized.  
And consequently, the revised criteria refer only to 
limitation of motion of the combined ("thoracolumbar") 
segments.  See the General Rating Formula set forth above.  

This notwithstanding, the December 2002 examiner provided 
separate range of motion data for the thoracic and lumbar 
segments of the veteran's spine.  He reported forward flexion 
of the lumbar spine of 60 degrees, extension of 10 degrees, 
lateral rotation of 20 degrees in each direction, and lateral 
bending of 20 degrees in each direction.  The examiner also 
noted 10 degrees of forward flexion of the thoracic spine, 
with zero degrees of extension.  Combining these values to 
determine overall range of motion of the thoracolumbar spine 
gives 160 degrees of motion, with thoracolumbar forward 
flexion of 70 degrees.  These values fall squarely within the 
requirements for a 10 percent rating under the revised 
Code 5242.  Thus, the available medical evidence does not 
show the veteran meets the requirements for a rating greater 
than 10 percent, based on limitation of motion, under either 
the former or revised standards that changed in September 
2003.  

X-rays of the veteran's spine were taken in May 2002.  They 
showed early degenerative disc disease (DDD) of the lower 
half of the dorsal spine.  Subsequently, a VA neurological 
compensation examination was conducted in August 2005, 
pursuant to the Board's July 2003 remand.  That examiner, as 
well as all the other VA compensation examiners, determined 
the veteran had no actual sensory or motor loss in his back 
or legs and that there was no evidence of any radicular 
symptoms.  Moreover, he has not reported experiencing any 
incapacitating episodes due to the degenerative disc disease.  

The Board's July 2003 remand requested the neurological 
examination that was conducted in August 2005 and also 
requested that the examiner provide answers to two questions:  
(1) does the veteran have intervertebral disc syndrome (IVDS) 
that is attributable to his service-connected back 
disability, and (2) is there evidence he has radiculopathy, 
muscle spasm, or other neurological findings attributable to 
his service-connected back disability?  The examiner answered 
both questions by stating the veteran has chronic "upper 
back pain" and "lower back pain," but no evidence of 
radiculopathy or other neurological findings.  

The rating criteria for evaluating intervertebral disc 
syndrome were also revised in September 2002.  But the 
previous criteria, as well as the revised criteria, provided 
for rating this condition on the basis of neurological 
manifestations, in particular the severity and frequency of 
incapacitating attacks.  In the absence of medical evidence 
of any neurological manifestations due to degenerative disc 
disease of the thoracic spine that has been noted on X-ray, a 
compensable rating on that basis would not be warranted under 
either the old or revised rating criteria, irrespective of 
whether the degenerative disc disease is due to the service-
connected thoracic spine arthritis.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.  
See, too, § 4.59.

Although the August 2005 VA examiner recorded the veteran's 
report of "attacks" of increased upper back pain on lifting 
or bending the wrong way that would become 
"incapacitating," occurring 2-3 times per week and lasting 
10-60 minutes, these attacks are not of the nature 
contemplated by the rating schedule as "incapacitating," 
inasmuch as there is no evidence they result in any 
neurological symptoms or signs other than back pain.  Nor do 
they require prolonged bedrest or medical treatment.  As 
mentioned, examiners have consistently reported there was no 
evidence of any radiculopathy.  Nevertheless, while the 
veteran may indeed experience exacerbations of back pain and 
even increased limitation of motion due to his service-
connected disability, e.g., on examination in February 2002, 
even as a result of prolonged or repetitive activity, as 
contemplated by DeLuca, no higher schedular rating based on 
limitation of motion of the thoracic spine is available - 
even under these circumstances.

Therefore, because the maximum schedular rating for the 
veteran's degenerative arthritis of the thoracic spine is 
already in effect, the Board must consider whether an 
extraschedular rating might be warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).



In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned that is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1).  
Here, though, the Board believes the regular schedular 
standards adequately describe and provide for the veteran's 
disability level.  There is no evidence he has ever been 
hospitalized for treatment of his thoracic spine arthritis 
since his separation from military service.  Neither does the 
record reflect marked interference with his employment 
(meaning above and beyond that contemplated by his current 
schedular rating) due solely to this disability.  He has 
submitted no evidence of excessive time off from work due to 
the disability or of concessions made by his employer because 
of it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take his case outside 
the norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise (about evenly balanced for and 
against), with the veteran prevailing in either event, or 
whether instead the preponderance of the evidence is against 
the claim, in which case it is denied.  38 U.S.C.A. 
§ 5107(b).  Here, for the reasons and bases discussed, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  So the provisions of 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 4.3 are not applicable, and the 
claim for a rating higher than 10 percent for the thoracic 
spine disability must be denied.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321, 4.1, 4.10, 4.71a, Code 5242.


ORDER

An increased rating for degenerative arthritis of the 
thoracic spine, currently rated 10 percent, is denied.




REMAND

In a February 2000 rating decision, the RO denied a claim for 
service connection for a skin disorder on the veteran's left 
ankle, finding that the claim was not well grounded.  In 
response, he submitted a notice of disagreement later that 
same month, indicating his left ankle was the one affected by 
the skin disorder (as opposed to his right ankle).  The RO 
issued another rating decision in June 2000 denying service 
connection for a skin disorder of the right ankle.  And no 
further communication has been received from the veteran 
regarding that issue.

Nevertheless, the Board finds that the veteran's February 
2000 communication was a notice of disagreement concerning 
the issue of his purported entitlement to service connection 
for a skin disorder.  An the record does not reflect the RO 
has provided him a statement of the case (SOC) regarding the 
service connection issue or given him an opportunity to 
perfect his appeal to the Board concerning this additional 
claim by submitting a timely substantive appeal (VA Form 9 or 
equivalent statement).  Therefore, the Board must remand - 
rather than merely refer, this claim to the RO via the AMC to 
cure this procedural defect.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following additional development and consideration:  

1.  Ensure that all notification and 
development procedures set forth in the 
VCAA are fully complied with and 
satisfied.  This includes written notice 
of the evidence, if any, the veteran is 
expected to provide in support of his 
claim for service connection for a skin 
disorder involving his ankle and the 
evidence, if any, the RO will obtain for 
him.  Also advise him that he should 
submit any relevant evidence in his 
possession concerning this claim and 
apprise him of the type of evidence 
needed to substantiate this claim.  And 
in accordance with the Dingess/Hartman 
holding, this includes apprising him that 
a disability rating and effective date 
will be assigned if service connection 
is granted.

2.  Send the veteran and his 
representative an SOC concerning the 
issue of his purported entitlement to 
service connection for a skin disorder 
involving the ankle.  If, and only if, he 
submits a timely substantive appeal (VA 
Form 9 or equivalent statement) in 
response should this claim be returned to 
the Board for further appellate 
consideration.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


